Citation Nr: 9935283	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-17 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left ankle sprain.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder.  

4.  Entitlement to service connection for a chronic 
disability as a result of treatment at VA Medical Center 
(VAMC), Denver, Colorado in March 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to April 
1962 and from September 1962 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
1997, the RO denied the claim of entitlement to service 
connection for a bilateral hip disability and for a chronic 
disability as a result of treatment at VA Medical Center, 
Denver, Colorado in March 1992.  The RO also denied 
entitlement to compensation under 38 U.S.C. § 1151 for left 
ankle, left knee, left hip and right shoulder disorders.  The 
RO found that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for bilateral hearing loss, a left ankle disorder 
and bilateral knee disorders.  Finally, the RO denied the 
claim of entitlement to a compensable rating for residuals of 
a fracture of the right ankle.  

The veteran submitted a timely notice of disagreement in May 
1997 expressing an intent to appeal the denials of service 
connection for the left ankle, bilateral knee and bilateral 
hip disorders.  His notice of disagreement did not address 
the denial of compensation under 38 U.S.C. § 1151 for left 
ankle, left knee, left hip and right shoulder disorders which 
became final in April 1998.  The Board notes the veteran's 
representative has again raised the issue of entitlement to 
compensation under 38 U.S.C. § 1151 for left ankle, left 
knee, left hip and right shoulder disorders in June 1999 and 
November 1999.  These issues have been neither procedurally 
prepared nor certified for appellate review and are referred 
to the RO for consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995). 

The issue of entitlement to service connection for a chronic 
disability as a result of treatment at VA Medical Center, 
Denver, Colorado in March 1992 is addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
bilateral hip disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  The Board denied the claims of entitlement to service 
connection for residuals of a left ankle sprain and for a 
bilateral knee disorder when it issued a decision in June 
1988.  

3.  The evidence submitted since the June 1988 determination 
does not bear directly and substantially upon the issues at 
hand and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
of entitlement to service connection for residuals of a left 
ankle sprain and for a bilateral knee disorder.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral hip 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Evidence submitted since the June 1988 decision wherein 
the RO denied the claims of entitlement to service connection 
for residuals of a left ankle sprain and for a bilateral knee 
disorder is not new and material, and the veteran's claims 
for those benefits have not been reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 
20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a bilateral hip disorder.  

Factual Background

There were no complaints of, diagnosis of or treatment for 
any hip disorders included in any service medical records.  
Reports of physical examinations conducted in February 1962, 
September 1962, August 1964, and November 1964 did not 
include any findings with regard to the hips at all.  The 
veteran was found to be without pertinent abnormalities at 
the time of his final separation examination conducted in 
August 1966.  On the Report of Medical History portion of the 
August 1966 separation examination, the veteran did not 
indicate he had any problems with either of his hips.  

Private treatment records have been associated with the 
claims files.  On a clinical record dated in December 1983, 
it was noted the veteran had fallen off a truck and was 
complaining of injuring his right shoulder and also of pain 
in the right groin and hip area.  Physical examination 
revealed the groin was tender but otherwise negative.  The 
impression was shoulder sprain.  A February 1984 patient 
admission record included the notation the veteran had fallen 
against a bar in his sleeper cab and he also had an accident 
on February 5th.  He was complaining of numbness in the left 
lateral foot and left thigh.  The diagnosis was lumbar pain 
and disc syndrome.  

The report of a November 1985 VA examination is of record.  
The veteran reported experiencing pain in his back, 
shoulders, knees, ankles and right wrist but did not report 
having experienced any difficulties with his hips at that 
time.  A bilateral hip disorder was not reported.  




The report of a May 1986 VA examination has been associated 
with the claims files.  The veteran did not indicate he was 
experiencing any difficulties with his hips at that time.  

The veteran did not report any difficulties involving his 
hips at the time of an August 1988 VA examination.  

VA outpatient treatment records have been associated with the 
claims files.  The documents reflect the fact that in August 
1986, the veteran complained of pain in his back, hips, knees 
and right shoulder.  The assessment was chronic back pain 
probably secondary to past trauma and/or obesity.  In 
November 1992, the veteran reported experiencing pain and 
numbness, which began in his lateral thighs and radiated down 
the legs to the knees.  Physical examination revealed hip 
flexion to be 4+/5.  The assessment was degenerative joint 
disease with long history of back and leg pain.  

In May 1994, the veteran complained of pain radiating from 
his back to his lower extremities.  The impression was 
chronic low back pain with minimal degenerative joint disease 
and radicular findings on previous Electromyograph (EMG).  A 
separate clinical record dated in May 1994 indicated the 
veteran was complaining of pain in his knee, hips, wrist and 
left shoulder which had been present for months.  
Osteoarthritis was assessed.  In August 1994, the veteran 
complained of pain in his left hip and left knee.  Physical 
examination revealed pain in the left hip during Patrick's 
test and a good range of motion.  The assessment was 
patellofemoral syndrome.  In July 1995, the veteran reported 
he had increasing lower extremity pain.  The assessment was 
osteoarthritis with a slight increase in pain.  The examiner 
opined the veteran needed to lose weight to achieve any 
significant relief.  





Criteria

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).




Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability, which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In general, service connection may be presumed in the case of 
a veteran who served continuously for 90 days or more during 
a period of war, if degenerative arthritis was present to a 
compensable degree within a year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1998).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  38 U.S.C.A. § 1131.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  




When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Also, there must be evidence, which connects the disability 
at issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  On the question of medical causation, a competent 
opinion of a medical professional is required.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  




Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  

The Board finds the claim of entitlement to service 
connection for a bilateral hip disorder to be not well-
grounded.  

There is no evidence of record demonstrating the veteran 
injured his hips during active duty.  There were no 
complaints of, diagnosis of or treatment for any hip 
disorders included in the service medical records.  

There is no evidence of record demonstrating that the veteran 
had arthritis of the hips to a compensable degree within one 
year of discharge.  The earliest evidence of the presence of 
disorders of the hips was included in treatment records dated 
in December 1983 which was more than 15 years after the 
veteran's discharge from active duty.  

While post-service treatment records evidence complaints of 
hip pain and also include assessments of osteoarthritis, a 
currently existing bilateral hip disorder has not been linked 
to active duty in any way by competent medical evidence.  





The veteran's representative has alleged in November 1999 
that the veteran has a bilateral hip disorder, which caused 
by his service-connected right ankle disability.  However, no 
competent evidence has been associated with the claims file, 
which links a currently existing bilateral hip disorder to 
any service-connected disability.   

The veteran has reported that he was informed by several 
different doctors that he had degenerative joint disease due 
to trauma.  The Board finds; however, that such assertion, 
"filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The only evidence of record which links the a bilateral hip 
disorder to active duty or a  service-connected disability is 
the veteran's own allegations.  The veteran is found to be a 
lay person, however, and as such is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  He is clearly making an assertion beyond his 
competence to do so.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim of 
entitlement to service connection for a bilateral hip 
disorder, and the appellant has not indicated the existence 
of any post service medical evidence that has not already 
been obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for a bilateral 
hip disorder is not well grounded, the doctrine of reasonable 
doubt is not applicable to his case.





Criteria for evaluation of new and material claims.  

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability, which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1998).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131; See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Also, there must be evidence, which connects the disability 
at issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  On the question of medical causation, a competent 
opinion of a medical professional is required.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).



If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court")" 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356  (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
residuals of a left ankle sprain.

Factual Background

The evidence, which was of record at the time of the June 
1988 Board decision, which denied service connection for 
residuals of a left ankle sprain, will be set out below.  

Review of the service medical records shows the veteran 
injured his left ankle in December 1961 when he fell and 
twisted the ankle.  The diagnosis was left ankle sprain.  The 
injury was treated by casting.  The cast was removed 
approximately four weeks later.  Residuals of a left ankle 
injury were not found at the time of the veteran's separation 
examination, which was conducted in August 1966.  On the 
Report of Medical History portion of the separation 
examination, a left ankle disorder was not reported.  



Private treatment records associated with the claims files 
show the veteran was hospitalized in July 1985 with 
complaints of progressive swelling in his feet and ankles, 
which had been present for one month.  A left ankle disorder 
was not included as a discharge diagnosis.  

A VA examination was conducted in November 1985.  The veteran 
reported he had sprained his ankle in 1966, which was treated 
with casting.  He also reported he received physical therapy 
after the accident.  It was noted he had done well until the 
preceding two years when he noticed increased ankle pain with 
episodic swelling.  He reported the ankle was most painful 
when walking.  Physical examination of the ankles revealed no 
deformity or swelling.  No warmth was present.  Range of 
motion was 20 degrees of dorsiflexion and 45 degrees to 
plantar flexion bilaterally.  Subtalar motion was normal.  
The pertinent diagnosis was left ankle pain and insufficient 
clinical evidence at the time of the examination to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.  

A second VA examination was conducted in May 1986.  The 
veteran reported he had broken both ankles during active 
duty.  He further reported he was treated for bone spurs.  At 
the time of the examination, he was complaining of constant 
pain in the ankles and intermittent swelling.  The examiner 
noted the veteran had admitted that part of his pain was 
probably due to his morbid obesity.  Physical examination of 
the ankles revealed trace-pitting edema bilaterally to the 
mid-shin.  Range of motion for the left ankle was 
dorsiflexion to 15 degrees and 30 degrees of plantar flexion.  
The left ankle was non-tender.  The pertinent diagnosis was 
status post fracture of the ankles, which were healed and 
stable.  

The Board denied the claim of entitlement to service 
connection for residuals of a left ankle sprain in June 1988.  
The Board found the in-service residuals of a left ankle 
sprain were acute and transitory in nature with no evidence 
of any residual disability found at the time of the 
separation examination for the second period of active duty.  



The evidence added to the record subsequent to the June 1988 
Board decision, which denied service connection for residuals 
of a left ankle sprain are set out below.  

A VA examination was conducted in August 1988.  The 
examination was conducted on the right ankle but it was noted 
the veteran reported he sprained his left ankle in August 
1966 and also possibly damaged some ligaments at that time.  
An X-ray of the left ankle was interpreted as normal.  A 
disorder of the left ankle was not included on the report of 
examination.  

VA outpatient treatment records have been associated with the 
claims files.  In March 1992, the veteran complained, in 
pertinent part, of swollen ankles.  A June 1992 clinical 
record notation listed problems the veteran was having as 
sleep apnea, cor pulmonale, subdural hematoma, degenerative 
joint disease of the spine, knees and ankles, and vertebral 
fractures secondary to a motor vehicle accident.  The 
impression was that obesity was the veteran's major problem 
and his other problems were probably secondary to the 
obesity.  In May 1993, the veteran complained, in pertinent 
part, of bilateral ankle pain left greater than right.  
Bilateral ankle degenerative joint disease was noted.  In 
March 1995, it was noted the veteran had multiple problems 
including problems with an ankle following a motor vehicle 
accident in 1985.  Physical examination revealed the 
bilateral ankles were within functional limits.  An ankle 
disorder was not included as an assessment.  In June 1995, 
the veteran complained of pain in the left ankle as a result 
of a fall at a VA facility.  Physical examination revealed no 
visible injury to the ankle.  A psychiatric intake assessment 
was conducted in July 1995.  The veteran reported he had 
received treatment for left and right ankle injuries.  A 
pertinent Axis III diagnosis of bilateral ankle injuries was 
made.  

An October 1995 clinical record included the notation that 
the veteran had osteoarthritis in both knees, shoulders, 
ankles and wrist.  The assessment was stable osteoarthritis.  
In January 1996, it was noted the veteran had osteoarthritis 
in the 

knees, shoulders, ankles, right wrist and low back.  Physical 
examination of the ankles revealed a full range of motion 
without crepitus or tenderness.  The assessment was stable 
osteoarthritis.  In April 1996, the veteran complained of 
chronic bilateral ankle pain.  In recording the veteran's 
past medical history, ligament damage to the left ankle was 
noted.  Physical examination of the ankles revealed no 
erythema, swelling or warmth.  Mild pain was noted with 
manipulation.  An unfused apophysis inferior to the lateral 
malleolus was noted.  In August 1996 it was noted the veteran 
had osteoarthritis for more than ten years. He had been 
walking to decrease his weight, which resulted in increased 
ankle and knee pain.  The veteran reported mildly increased 
pain for six months.  Physical examination of the ankles 
revealed them to be non-tender and without crepitus.  There 
was a full range of motion with pain.  A notation was made of 
osteoarthritis questionably secondary to past trauma.  The 
assessment on the August 1996 clinical record was fairly well 
controlled osteoarthritis. 


Analysis

The veteran seeks to reopen his claim for service connection 
for residuals of a left ankle sprain, which the Board denied 
in June 1988.  The claim was denied at that time as the 
evidence of record showed the in-service ankle sprain was 
acute and transitory without evidence of residuals at the 
time of the separation examination from the second period of 
active duty.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a left ankle sprain.  None of the 
evidence added to the record subsequent to the June 1988 
Board decision provides a link by a competent medical 
professional between a currently existing left ankle disorder 
and the veteran's period of active duty on any basis.  




The medical evidence submitted subsequent to the June 1988 
Board decision includes findings of osteoarthritis of the 
ankles.  Significantly, the Board notes that none of this 
evidence links a current ankle disorder to active duty.  In 
fact, a June 1992 clinical record include the notation that 
the ankle disorder was probably due to the veteran obesity.  
The Board notes an August 1996 clinical record includes a 
statement that osteoarthritis was questionably due to past 
trauma.  The Board finds this evidence does not link 
currently existing residuals of a left ankle to sprain to 
active duty.  The statement was not a clinical assessment and 
was qualified by a question mark.  Furthermore, the notation 
does not indicate when the trauma occurred.  It was made 
almost thirty years after the veteran's discharge from active 
duty.  The Board notes the veteran post-service had been in 
several motor vehicle accidents and had also reported he fell 
frequently.  

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a left ankle sprain, the first element has not 
been met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171.


III.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
bilateral knee disorders.

Factual Background

The evidence, which was of record at the time of the June 
1988 Board decision, which denied service connection for a 
disability of the knees on a direct basis, is set out below.  

There were no complaints of, diagnosis of or treatment for 
any knee disorders during the veteran's periods of active 
duty.  Bilateral knee disorders were not found at the time of 
the final separation examination conducted in August 1966.  

The report of a November 1985 VA examination is of record.  
The veteran complained, in pertinent part, of pain in his 
knees.  A bilateral knee disorder was not included as a 
diagnosis.  

At the time of a May 1986 VA examination, the veteran did not 
report any problems involving either of his knees.  

The Board denied service connection in June 1988, in 
pertinent part, for disability involving both knees on a 
direct basis.  The Board found that a disability involving 
the knees was not manifested during the veteran's periods of 
active duty.  

The evidence added to the record subsequent to the June 1988 
Board decision wherein service connection was denied for a 
bilateral knee disorder is set out below.  

The report of an August 1988 VA examination is of record.  
With respect to his knees, the veteran reported he was 
directed to lose weight three years prior to the examination.  
He also reported he was informed at that time that he had 
arthritis of multiple joints and they would not be injected.  
This included the ankles, shoulders and knees.  He reported 
the knees would occasionally pop and ache and/or hurt during 
weather changes.  He did not have weakness or limitation of 
range of motion.  Physical examination of the knees revealed 
a range of motion within normal limits.  No synovial 
thickening or effusion was observed.  The patellar tracking 
was normal and the ligaments were stable.  Lackman, Mcmurray 
and pivot shift tests were negative.  The pertinent diagnosis 
for the bilateral knees was insufficient clinical evidence at 
the time of the examination to warrant a diagnosis of any 
acute RO chronic disorder or residual thereof.  

VA outpatient treatment records have been associated with the 
claims files.  An August 1986 clinical record, which was 
associated with the claims files subsequent to the June 1988 
Board decision, included a notation that the veteran was 
complaining, in pertinent part, of pain in both knees.  
Physical examination revealed the knees had a full range of 
motion.  A June 1992 clinical record notation listed problems 
the veteran was having as sleep apnea, cor pulmonale, 
subdural hematoma, degenerative joint disease of the spine, 
knees and ankles, and vertebral fractures secondary to a 
motor vehicle accident.  The impression was that obesity was 
the veteran's major problem and the other problems were 
probably secondary to the obesity.  In May 1993, it was noted 
the veteran had right greater than left knee pain.  The 
assessment was that based on examination and X-rays it 
appeared the veteran had degenerative joint disease of the 
knees.  In May 1994, the veteran complained, in pertinent 
part, of pain in his knees, which had been present for 
months.  

In August 1994, the veteran complained of severe pain in the 
left knee and left hip.  Physical examination of the knee was 
normal with the exception of patellar pain.  The assessment 
was patellofemoral syndrome.  In December 1994, a provisional 
diagnosis of osteoarthritis of knees with patellofemoral 
syndrome was made.  It was noted the veteran had multiple 
problems subsequent to a motor vehicle accident in 1985.  It 
was further noted the veteran's knee problem would not 
improve as long as he continued to have increased stress from 
excessive body weight and weight loss was necessary to get 
any significant improvement.  In June 1995, the veteran 
sought treatment for his left knee after a fall.  In July 
1995, it was noted the veteran had injured his left knee 
after a fall at a VA facility.  Physical examination of the 
left knee was normal with the exception of tenderness on the 
medial aspect.  The assessment was osteoarthritis with slight 
increase in pain.  The veteran needed to lose weight to 
achieve any significant relief.  In August 1995, the veteran 
sought treatment for left knee pain due to a fall in June 
1995.  The assessment was questionable medial meniscus tear.  
Physical examination conducted in October 1995 of the knees 
was normal with the exception of moderate crepitus in both 
knees.  The assessment was stable osteoarthritis.  In August 
1996 it was noted the veteran had osteoarthritis for more 
than ten years.  He had been walking to decrease his weight, 
which resulted in increased ankle and knee pain.  The veteran 
reported mildly increased pain for six months.  Physical 
examination of the knees was normal except for a finding of 
crepitance.  A notation was made of osteoarthritis 
questionably secondary to past trauma.  The assessment on the 
August 1996 clinical record was fairly well controlled 
osteoarthritis.

Analysis

The veteran seeks to reopen his claim for service connection 
for a bilateral knee disorder, which the Board denied in June 
1988.  The claim was denied at that time as the evidence of 
record showed no disability of either knee during active 
duty.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a bilateral knee disorder.  None of the 
evidence added to the record subsequent to the June 1988 
Board decision provides a link by a competent medical 
professional between a currently knee disorder and the 
veteran's period of active duty on any basis.  

The medical evidence submitted subsequent to the June 1988 
Board decision includes findings of osteoarthritis and 
patellofemoral syndrome of the knees.  Significantly, the 
Board notes that none of this evidence links a current knee 
disorder to active duty.  In fact, June 1992, December 1994 
and July 1995 clinical records indicate the veteran's 
bilateral knee disorder was due to the veteran's obesity.  
The Board notes the August 1996 clinical record includes a 
statement that osteoarthritis was questionably due to past 
trauma.  The Board finds this evidence does not link a 
currently existing knee disorder to active duty.  The 
statement was not a clinical assessment and was qualified by 
a question mark.  Furthermore, the notation does not indicate 
when the trauma occurred.  It was made almost thirty years 
after the veteran's discharge from active duty.  The Board 
notes the veteran post-service had been in several motor 
vehicle accidents and had also reported he fell frequently.  

The Board notes the veteran's representative has alleged the 
bilateral knee disorders were secondary to an altered gait as 
a result of a service-connected right ankle disorder.  This 
issue was adjudicated and denied by the Board in September 
1989.  The Board further notes the issue was not raised by 
the veteran when he submitted his attempt to reopen the 
claim, on his notice of disagreement, his substantive appeal 
or on subsequent statements.  

Reliance upon a new etiological theory is insufficient to 
transform a claim, which has been previously denied into a 
separate and distinct, or new, claim.  See Ashford v. Brown, 
10 Vet. App. 120 (1999).  The veteran has not submitted any 
evidence linking a bilateral knee disorder to the service-
connected right ankle disability.  The representative's 
allegation regarding the etiology of the bilateral knee 
disorder is not new and material.  

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a bilateral knee disorder, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a bilateral hip 
disorder including as secondary to a service-connected 
disability, the appeal is denied. 

The veteran not having submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
residuals of a left ankle sprain and for a bilateral knee 
disorder, the appeals are denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes in April 1997 the RO denied entitlement to 
service connection for a chronic disability as a result of 
treatment at VAMC, Denver, Colorado, in March 1992.  On a 
statement received at the RO in May 1997, the veteran 
reported he was claiming entitlement to compensation for a 
disability due to treatment at the VAMC, Denver, Colorado, in 
March 1992.  The veteran further contested the RO's findings 
from the April 1997 rating decision.  The Board finds the 
veteran's May 1997 statement is a timely filed notice of 
disagreement to the April 1997 rating decision which denied 
entitlement to service connection for a chronic disability as 
a result of treatment at VAMC, Denver, Colorado, in March 
1992.  While the RO issued a statement of the case in May 
1997, which reiterated the arguments used to deny service 
connection on this issue, the issue was not listed on the 
face of the statement of the case.  The RO also did not 
provide the laws and regulations pertaining to claims based 
on treatment received at VA facilities.  

The Board finds a statement of the case addressing this 
matter has not yet been issued.  According to the Court, a 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for a 
chronic disability as a result of 
treatment at VAMC, Denver, Colorado, in 
March 1992.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  











The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals







